Citation Nr: 0911216	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to service-connected chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1979 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the November 2004 rating decision framed 
the issue on appeal as entitlement to service connection for 
heart disease to include as secondary to service-connected 
reactive airway disease.  In April 2007, the Veteran 
submitted a statement wherein he noted that his claim was 
secondary to his service-connected COPD.  The RO sent 
correspondence to the Veteran explaining that the Veteran was 
service-connected for reactive airway disease and not COPD.  
However, in September 2007, the RO readjudicated the 
Veteran's claim and framed the issue as entitlement to an 
increased evaluation for COPD, previously characterized as 
reactive airway disease.  Therefore, the issue on appeal has 
been recharacterized as shown above.  


FINDING OF FACT

There is no evidence of heart disease in the service 
treatment records or within one year of service discharge; 
and, the Veteran's heart disease (non-ischemic cardiomyopathy 
and congestive heart failure) is not shown by the competent 
medical evidence to be linked to a disease or injury in 
service or his service-connected COPD.  


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to, the result of, or 
aggravated by the Veteran's service-connected COPD.  38 
U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in December 2003, prior to the November 2004 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for heart disease.   The RO 
also explained what information and evidence he must submit 
and what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The Board notes that the December 2003 VCAA correspondence 
did not inform the Veteran as to what the evidence must show 
to establish entitlement to service connection on a secondary 
basis or inform the Veteran as to the assignment of 
disability ratings and effective dates.  However, the Veteran 
was sent VCAA correspondence in April 2007 regarding what the 
evidence must show to establish secondary service connection.  
In addition, the correspondence advised the Veteran regarding 
how disability ratings and effective dates are assigned.  The 
Board recognizes that the Veteran did not receive 
notification prior to the initial AOJ adjudication of the 
claim.  However, the Veteran's claim was readjudicated in 
September 2007 and December 2007 and, therefore, any timing 
errors are cured.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
signified in a statement of the case or supplemental 
statement of the case, is sufficient to cure a possible 
timing defect).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

The Board recognizes that the Veteran was not afforded a VA 
examination with respect to his claim.  Under the VCAA, VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  

With respect to the Veteran's claim for direct service 
connection for heart disease, the service treatment records 
do not show any evidence of heart disease nor is there any 
medical evidence indicating that the Veteran's current heart 
disease is related to active service.  As such, an 
examination is not necessary.  In regard to the Veteran's 
claim for service connection on a secondary basis, there is 
no medical evidence indicating that the Veteran's heart 
disease is associated with his service-connected COPD.  
Indeed, as discussed in detail below, the medical evidence of 
record clearly relates the Veteran's current heart disability 
is related to several non-service connected conditions.  
Thus, a VA examination is not necessary to decide the claim.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


III.	Service Connection

In the instant case, the Board finds that the preponderance 
of the evidence is against the grant of service connection 
for heart disease on a direct basis.  

Initially, the Board notes that the VA treatment records and 
private treatment records confirm that the Veteran has heart 
disease.  The records show numerous diagnoses of non-ischemic 
cardiomyopathy.  There is also evidence of chronic systolic 
heart failure.  See September 2003 private treatment record.

However, the Veteran's service treatment records are negative 
for any findings, notations, or documentation of heart 
disease or heart-related conditions during service.  The 
Board observes that the Veteran reported chest pain and 
difficulty breathing during his time in service.  However, 
the Veteran's chest pain and difficulty breathing were noted 
to be symptoms of his asthma and other respiratory 
conditions.  The August 1976, July 1981, and March 1987 
examination reports reveal that the Veteran's heart was 
clinically evaluated as normal.  Furthermore, the August 
1976, July 1981, and March 1987 reports of medical history 
show that the Veteran specifically denied any heart trouble.  

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  



Here, there is no competent medical evidence that the Veteran 
suffered from heart disease in service or evidence that 
provides an etiological link between the Veteran's current 
heart disease and active military service.  The only evidence 
of record in support of the Veteran's claim consists of the 
Veteran's personal statements that his current heart disease 
is related to active service.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
sustained certain injuries during service or that he 
experienced certain symptoms such as chest pain.  However, 
the Veteran is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran's assertions 
regarding the onset or etiology of his current heart disease 
are of little probative value.  

In light of the above, the Board finds that the Veteran's 
claim of entitlement to service connection for heart disease 
on a direct basis must be denied. 

The Board notes that where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular-renal 
disease becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
The first competent medical diagnosis of heart disease is in 
a 1997 private treatment record, approximately 7 years after 
the Veteran's separation from service.  There is no evidence 
of record to support a finding that the Veteran's heart 
disease was present to a compensable degree within the first 
postservice year.  Therefore, service connection on a 
presumptive basis is not warranted.

The Board also finds that the Veteran is not entitled to 
secondary service connection.  In an April 2007 statement, 
the Veteran explained that he believed his current heart 
disease was related to his service-connected COPD.  

However, there is no competent medical evidence that relates 
the Veteran's heart disease to his service-connected COPD.  
Indeed, the only competent medical evidence of record weighs 
against the Veteran's claim.  In an April 1998 private 
treatment record, the Veteran's physician (J.L.P., D.O.) 
noted that the Veteran had a history of dilated idiopathic 
cardiomyopathy, likely secondary to alcohol abuse.  In 
another August 1999 letter, Dr. J.L.P. noted that the Veteran 
had a history of idiopathic dilated cardiomyopathy likely 
secondary to alcohol abuse.  Furthermore, in an August 2004 
private treatment record, the Veteran's physician (R.H., 
M.D.) noted that the Veteran continued to have chronic 
systolic heart failure and cardiomyopathy.  He noted that the 
veteran continued to have Class III congestive heart failure 
symptoms.  Dr. R.H. explained that the Veteran was somewhat 
noncompliant and that sleep apnea was playing a role.  
Lastly, in a July 2007 VA treatment record, the Veteran's 
physician (A.R.K., M.D.) noted a diagnosis of non-ischemic 
cardiomyopathy.  He explained that there was no significant 
coronary artery disease (CAD) per the last cardiac 
catherization and that the Veteran more likely had his 
problems from sleep apnea with morbid obesity.  The VA 
treatment records and private treatment records do not 
otherwise contain any evidence indicating that the Veteran's 
heart disease was either aggravated by or related to his 
service-connected COPD.  

The Board observes that the Veteran's representative 
submitted medical text evidence explaining that COPD was a 
risk factor for cardiovascular problems.  Emphasis was placed 
on a finding that individuals that used ipratropium bromide, 
which was a medication used by the Veteran for his COPD, 
experienced a 26 percent risk of having a cardiovascular 
event.  The Court has held that a medical article or treatise 
'can provide important support when combined with an opinion 
of a medical professional' if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least 'plausible causality' based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus).  Thus, medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional.  Mattern v. West, 
12 Vet. App. 222, 228 (1999), see also Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
'adequate to meet the threshold test of plausibility').

But, in this case, the medical text evidence submitted by the 
Veteran's representative only reflects general information on 
COPD and risks associated with cardiovascular disease, to 
include potential side effects related to the use of 
respiratory medications.  Indeed, the medical text evidence 
does not contain any mention of non-ischemic cardiomyopathy, 
for which the Veteran is currently diagnosed and does not 
specifically show causality between the Veteran's 
cardiomyopathy and his service-connected COPD.  As noted 
above, the Court has held that a medical article or treatise 
can provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks, supra.  The Veteran has not 
provided any medical opinion of a medical professional 
supporting his claim.  In fact, as mentioned above, the only 
competent medical evidence of record relates the Veteran's 
cardiomyopathy to other nonservice connected disorders.  For 
this reason, the Board must find that the medical text 
evidence submitted by the Veteran's representative is only 
entitled to limited probative value as it is not supported by 
any definitive or concrete medical opinions.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for heart disease on a direct and 
secondary basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to the claim must be 
denied.





ORDER

Entitlement to service connection for heart disease, to 
include as secondary to service-connected COPD, is denied.  



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


